DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-13 are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because ¶46 of the Specification as filed recites:
The various embodiments disclosed herein can be implemented as hardware, firmware, software, or any combination thereof. Moreover, the software is preferably implemented as an application program tangibly embodied on a program storage unit or computer readable medium consisting of parts, or of certain devices and/or a combination of devices. The application program may be uploaded to, and executed by, a machine comprising any suitable architecture. Preferably, the machine is implemented on a computer platform having hardware such as one or more central processing units ("CPUs"), a memory, and input/output interfaces. The computer platform may also include an operating system and microinstruction code. The various processes and functions described herein may be either part of the microinstruction code or part of the application program, or any combination thereof, which may be executed by a CPU, whether or not such a computer or processor is explicitly shown.

In view of this recitation in the Specification as filed, the “device” of Claim 1 as drafted includes embodiments directed to software per se.  For example, the “base”, “controller”, each “body portion”, and “member” as drafted includes embodiments implemented as software in the form of parts of 
As per Claims 2-13, these claims as drafted also include embodiments in which the various components are implemented as software per se.  For example, the “stand” of Claim 4 as drafted include embodiments implemented as software in the form of a part of microinstruction code describing the stand.  Claims 2-13 are therefore rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US Pub. No. 2013/0268119) in view of Law (US Pub. No. 2011/0014848).

As per Claim 1, Weinberg discloses a device (10) for performing emotional gestures (as per movement of head 12, neck 13, feet 14, and/or hands 15 via operation of actuators 33) to interact with a user (60) (Figs. 1-6; ¶32-35, 38), comprising:
a base (11) (Figs. 1-4; ¶32-34);
a controller (computer configured to execute control software 31 in ¶35) (Fig. 5; ¶32, 35);
a first body portion (13) pivotally (as per movement of neck 13 relative to body 11) connected to the base (11) (Figs. 2-4; ¶34-35);
an electro-mechanical member (33) disposed within the first body portion (13) and connected to the controller (computer configured to execute control software 31 in ¶35) (Figs. 1-5; ¶35); and
a second body portion (12) connected to the electro-mechanical member (13) (Figs. 1-5; ¶34-35);
wherein the electro-mechanical member (33) is configured to extend from the first body portion (13) (Figs. 1-5; ¶34-35); and

Weinberg does not expressly disclose:
the first body portion further comprising a first aperture;
the second body portion further comprising a second aperture; and
the electro-mechanical member extends through the first aperture to the second body portion through the second aperture.
Law discloses a character body (10) that includes first body portion (12), a second body portion (13), and an electro-mechanical member (11) that extends through the first body portion (12) into the second body portion (13) (Figs. 1-3; ¶35-43).  The first body portion (12) comprises a first front outer casing (121) and a first rear outer casing (122) and the electro-mechanical member (11) extends through the first body portion (12) via an aperture defined at the junction of the casings (121, 122) (Figs. 2-3; ¶39).  The second body portion (13) comprises a second front outer casing (131) and a second rear outer casing (132) and the electro-mechanical member (11) extends through the second body portion (13) via an aperture defined at the junction of the casings (131, 132) (Figs. 2-3; ¶39).  In this way, the character body (10) operates to perform specified motions (¶37, 42, 50).  Like Weinberg, Law is concerned with moveable figurines.
Therefore, from these teachings of Weinberg and Law, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Law to the system of Weinberg since doing so would enhance the system by reducing the cost of the system in the event that the structure of Law is cheaper to implement within the system of Weinberg than expressly disclosed alternatives.



As per Claim 3, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses wherein the first body portion (13) is rotatable about an axis (as per arrows in Figure 2) extending perpendicular from the base (11) (Fig. 2; ¶35).

As per Claim 4, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses a stand (25) configured to communicatively connect (as per link 34 in Fig 5) to a user device (16) (Figs. 1-5; ¶32-37).

As per Claim 5, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses at least one sensor (32) (Fig. 5; ¶32-35, 38).

As per Claim 6, the combination of Weinberg and Law teaches or suggests all limitations of Claim 5.  Weinberg further discloses wherein each of the at least one sensor (32) is any one of: an environmental sensor, a camera, a microphone (as per “may detect these sounds 61” in ¶38), a motion detector, a proximity sensor, a light sensor, a temperature sensor and a touch detector.

As per Claim 7, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses wherein the controller (computer configured to execute control software 31 in ¶35) is further configured to:
send instructions (as per actuator 33 in neck 13 and head 12) to the first body portion (13), the second body portion (12), and the electro-mechanical member (33) (¶35) in order to perform an emotional gesture (¶31-35, 38-40) from a predetermined plurality of emotional gestures (e.g., “breathing gesture, a looking and scanning gesture” in ¶39).

See rejection of Claim 1 for discussion of teachings of Law.  Law further discloses wherein the second aperture is positioned to align with the first aperture (Figs. 2-3; ¶39).
Therefore, from these teachings of Weinberg and Law, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Law to the system of Weinberg since doing so would enhance the system by reducing the cost of the system in the event that the structure of Law is cheaper to implement within the system of Weinberg than expressly disclosed alternatives.

As per Claim 13, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses an illumination system (21) connected to the controller (computer configured to execute control software 31 in ¶35) (Fig. 1; ¶34-35), the illumination system (21) including at least one light disposed on the device (10) (Fig. 1; ¶34-35).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US Pub. No. 2013/0268119) in view of Law (US Pub. No. 2011/0014848), further in view of Cimerman (US Patent No. 5,700,178).

As per Claim 9, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses wherein the device (10) further comprises an audio system (17) including at least an audio speaker (Fig. 1; ¶34, 39-40).
Weinberg does not expressly disclose the base further comprises the audio system.
Cimerman discloses an emotional expression toy (10) in which extremities (130, 150) actuate relative to a body (102) (Fig. 1; 3:34-61).  The body (102) also includes a speaker opening (170) for 
Therefore, from these teachings of Weinberg, Law, and Cimerman, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cimerman to the system of Weinberg as modified in view of Law since doing so would reduce the cost of the system in the event that implementing the speaker system of Cimerman is cheaper to implement than expressly disclosed alternatives.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US Pub. No. 2013/0268119) in view of Law (US Pub. No. 2011/0014848), further in view of Tong (US Pub. No. 2012/0044683).

As per Claim 10, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses wherein the first body portion (13) comprises a specified shape (Figs. 1-4).  Weinberg does not expressly disclose:
where the first aperture is disposed at the apex of the specified shape; and
wherein the specified shape is a hemisphere.
See rejection of Claim 1 for discussion of teachings of Law.  Law further discloses wherein the first aperture (defined at the junction of the casings 121, 122) is disposed at the apex of the first body portion (12) (Figs. 2-3; ¶39).
Tong discloses a decorative figurine (100) having a body (200) and a head (400) (Fig. 1; ¶28).  In one embodiment, the body (200) includes a hemisphere shape (as per assembly 260) (Fig. 2b; ¶31, 36-38).  In another embodiment, the head (400) features a hemisphere shape (as per bottom of assembly 270) (Fig. 2b; ¶31, 33, 36-38, 43).  According to Tong, various shapes such as snowman, Santa Clause, or famous athlete may be desirable (¶29).  Like Weinberg, Tong is concerned with decorative figures.


As per Claim 11, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg further discloses wherein the second body portion (12) comprises a specified shape (Figs. 1-5; ¶34-35).
Weinberg does not expressly disclose:
where the second aperture is disposed at the apex of the specified shape; and
wherein the specified shape is a hemisphere.
See rejection of Claim 1 for discussion of teachings of Law.  Law further discloses wherein the first aperture (defined at the junction of the casings 121, 122) is disposed at the apex of the first body portion (12) (Figs. 2-3; ¶39).
Tong discloses a decorative figurine (100) having a body (200) and a head (400) (Fig. 1; ¶28).  In one embodiment, the body (200) includes a hemisphere shape (as per assembly 260) (Fig. 2b; ¶31, 36-38).  In another embodiment, the head (400) features a hemisphere shape (as per bottom of assembly 270) (Fig. 2b; ¶31, 33, 36-38, 43).  According to Tong, various shapes such as snowman, Santa Clause, or famous athlete may be desirable (¶29).  Like Weinberg, Tong is concerned with decorative figures.
Therefore, from these teachings of Weinberg, Law, and Tong, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement a hemisphere shape as per Tong in the head (12) of Weinberg with an aperture as per Law in that: Tong teaches that forming figurines into various decorative shapes including snowman is a matter of design choice; and doing so .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US Pub. No. 2013/0268119) in view of Law (US Pub. No. 2011/0014848), further in view of Kaneko (US Pub. No. 2004/0185746).

As per Claim 12, the combination of Weinberg and Law teaches or suggests all limitations of Claim 1.  Weinberg does not expressly disclose wherein the electro-mechanical member further comprises a spring system configured to allow for smooth movements of the second body portion.
Kaneko discloses a system for a toy (100) having a base (10) and a doll body (20) (Fig. 1; ¶18).  In one embodiment, a head part (21b) wobbles relative to a body part (21a) in accordance with wobbling of a pendulum (30) inside of the toy (100) and centering around a shaft (31) supported by the body part (21a) (Figs. 1-2; ¶18-22).  The body part (21a) is provided with a leaf spring (37) near each end of the shaft (31) (Figs. 2, 4-5; ¶22, 25-27).  In this way, the springs (37) operate to allow for smooth movements of the head part (21b) (as per “suppress movement of the shaft 31” in ¶27).  Like Weinberg, Kaneko is concerned with toy systems.
Therefore, from these teachings of Weinberg, Law, and Kaneko, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kaneko to the system of Weinberg as modified in view of Law since doing so would suppress movement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang (US Pub. No. 2005/0125098) discloses a robot control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664